Patterson, J. (concurring):
I concur in the result of Mr. Justice Ingraham’s opinion, on the ground that the act of 1904, amending section 342 of the Penal Code, relates to evidence. It is conceded that a statute relating te evidence or matters of procedure only affects pending actions as well as those brought subsequently to the passage of such a statute. The personal right of the witness here is to be protected from prosecution, and he is abundantly protected by the amendment of 1904. I agree with Mr. justice Ingraham in his view of the character of this amendment,